DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings submitted on 11/17/2020 are being considered.

Claim Objections
Claims 19, 23, 26, 30, 31, 33, 34, 36, and 37 are objected to because of the following informalities: 
In claim 19, the phrase “the front side and the rear side” in ln 2 should be amended as “[[the]]a front side and [[the]]a rear side”, and the phrase “the upper polishing pad and lower polishing pad” in ln 4-5 should be amended as “[[the]]an upper polishing pad and a lower polishing pad”.
In claim 23, the phrase “the first stage at the beginning of the method”, in ln 1, should be amended as “[[the]]a first stage at [[the]]a beginning of the method”, and the phrase “the second stage at the end of the method”, in ln 2, should be amended as “[[the]]a second stage at [[the]]an end of the method”.
In claim 26, ln 2, the term “the reduction” should be amended as “[[the]]a reduction”.
In claims 30 and 31, ln 1, the term “the polishing pressure” should be amended as “[[the]]a polishing pressure”.
In claim 33, ln 1-2, the term “the at least one polishing step” should be amended as “[[the ]] at least one polishing step”.
In claim 34, ln 2, the term “the time duration” should be amended as “[[the]]a time duration”.
In claim 36, ln 1-2, the phrase “the result of measuring the thickness” should be amended as “[[the]]a result of measuring [[the]]a thickness”.
In claim 37, ln 1, the abbreviation “CMP” is not defined. The term should be amended as “a chemical mechanical planarization (CMP)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 and 23-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, the terms “the front side” and “the rear side”, in ln 2, lack antecedent basis and render the claim vague because it is not defined which side of a semiconductor wafer is the front side or the rear side. Similarly, the terms “the inner edge” and “the outer edge”, in ln 6, also lack antecedent basis and render the claim vague because it is not defined which side of a polishing pad is the inner edge or the outer edge. For examination purposes the examiner has interpreted one side and the other side of a semiconductor wafer is polished between an upper polishing pad and a lower polishing pad. The examiner also has interpreted one edge and the other edge of the upper and lower polishing pads come into contact with the semiconductor wafer.
Claims 20, 21, and 23-38 inherit the above deficiency by nature of their dependency.

In claim 26, ln 3-4, the term “the process” lacks antecedent basis and renders the claim vague and indefinite because the process is not clearly defined. For examination purposes the examiner has interpreted the process refers to the process of the semiconductor wafer polishing.

In claim 27, in ln 3, the term “a specific size” renders the claim indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not reasonably apprised of the scope of the invention. For examination purposes the examiner has interpreted the claim limitation is met if a polishing gap increases to any size compared with an initial polishing gap measured at a beginning of the polishing.

In claim 36, ln 1-2, the term “the thickness” lacks antecedent basis and renders the claim vague because the claim does not define which thickness is measured. For examination purposes the examiner has assumed it is the thickness of the semiconductor wafer.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 37 and 38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 37, a single-sided polishing is further claimed from the double-sided polishing. The double-sided polishing of claim 19 already performs the polishing of the front side of the semiconductor wafer. The specification is silent as to how the double-sided polishing apparatus performs a single-sided polishing. Therefore, the dependency is improper. For examination purposes the examiner considers claim 37 is an independent claim of a method for polishing a semiconductor wafer which is polished on the front by a single-sided polishing apparatus which is presented as one of CMP examples (see specification, pg. 1, ln 7).
Claim 38 inherits the above deficiency by nature of their dependency.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roettger et al. (US 2014/0206261, cited on 10/23/2020 IDS), hereinafter Roettger.
Regarding claim 19, Roettger discloses a method for polishing a semiconductor wafer which is polished simultaneously on both the front side and the rear side between an upper polishing plate and a lower polishing plate which are each covered with a polishing pad (abstract, a semiconductor wafer is polished on the both sides simultaneously between upper and lower polishing plates wherein the polishing plates are covered with polishing pads having an inner edge and an outer edge), wherein a polishing gap (x1+x2) corresponding to a difference in the respective distances between facing surfaces of the upper polishing pad and lower polishing pad which come into contact with the semiconductor wafer at the inner edge and at the outer edge of the upper and lower polishing pads is changed during the polishing method (see figs. 2a-2d and para. [0114], a polishing gap is a sum of height differences x1 and x2 at the edge of the polishing pads. The height difference is resulted from dressing or polishing).

Regarding claim 37, Roettger discloses the polishing method, comprising a CMP single sided polishing of the front side of the semiconductor wafer (para. [0004] and [0007], a semiconductor wafer can be planarized by a CMP single-sided polishing).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Roettger in view of Grotkopp et al. (DE 102008056276A1), hereinafter Grotkopp.
Regarding claim 20, Roettger discloses the polishing method as in claim 19, but fails to disclose the polishing gap (x1+x2) is changed in increments.  
Grotkopp teaches, in an analogous double-sided chemical mechanical planarization (CMP) field of endeavor, a polishing method wherein the polishing gap (x1+x2) is changed in increments (Grotkopp English translation, pg. 3, ln 49-52 and fig. 3, a shape of working disk changes from convex shape to concave shape and corresponding distance is shown in fig. 3. A portion of the polishing gap or working distance increases during the polishing process as shown in fig. 3. Merriam-Webster dictionary defines increment is the process of increasing especially in quantity or value, therefore, the fig. 3 shows the portion of the polishing gap increases incrementally).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing method of Roettger to provide the polishing gap to change in increments as taught by Grotkopp in order to adjust a polishing plate so that it can make a close contact with a wafer while a shape of a polishing pad changes from convex to concave (Grotkopp English translation, pg. 3, ln 49-50). The uninterrupted polishing contact may ensure to complete the polishing operation in a short time.

Regarding claim 21, Roettger discloses the polishing method as in claim 19, but fails to disclose the polishing gap (x1+x2) is changed continuously.  
Grotkopp teaches, in the analogous double-sided CMP field of endeavor, the polishing method wherein the polishing gap (x1+x2) is changed continuously (Grotkopp English translation, pg. 3, ln 49-50 and fig. 3, the shape of the working disk changes continuously and the working distance changes continuously as shown in fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing method of Roettger to provide the polishing gap to change continuously as taught by Grotkopp in order to polish the wafer continuously without discontinuity. This method may help producing a high-quality polished wafer having a smooth and clean polished surface.
 
Claims 23, 24, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Roettger in view of Kanzow et al. (US 8,951,096), hereinafter Kanzow.
Regarding claim 23, Roettger discloses the polishing method as in claim 19, but fails to disclose the first stage at the beginning of the method has a larger polishing gap (x1+x2) and the second stage at the end of the method has a smaller polishing gap (x1+x2).  
Kanzow teaches, in an analogous double-sided CMP field of endeavor, a polishing method wherein the first stage at the beginning of the method has a larger polishing gap (x1+x2) and the second stage at the end of the method has a smaller polishing gap (x1+x2) (fig. 5, a work distance DW is larger in a first stage until a time tE than a second stage after the time tE).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing method of Roettger to provide the larger polishing gap in the first stage than the second stage as taught by Kanzow so that much of material removal is done in a beginning of a polishing process but a fine polishing can be done in a later stage. This may help polishing in a short time in the early stage but also help not to damage the wafer in the later stage.

Regarding claim 24, Roettger discloses the polishing method as in claim 19, but fails to disclose the method wherein the polishing gap (x1+x2) is reduced in its size in stages.  
Kanzow teaches, in the analogous double-sided CMP field of endeavor, the polishing method wherein the polishing gap (x1+x2) is reduced in its size in stages (see fig. 5, the work distance after the time tE is reduced compared with the work distance before the time tE).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing method of Roettger to provide the reducing polishing gap in stages as taught by Kanzow so that fine polishing can be done toward the end of polishing operation in order to produce a high-quality polished wafer.

Regarding claim 25, Roettger discloses the polishing method as in claim 19, but fails to disclose the method comprises at least two polishing steps.
Kanzow teaches, in the analogous double-sided CMP field of endeavor, the polishing method comprises at least two polishing steps (see fig. 5, there are two polishing steps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing method of Roettger to provide at least two polishing steps as taught by Kanzow so that there can be coarse and fine polishing steps for fast polishing and production of a smooth surfaced wafer.
Roettger and Kanzow still do not disclose explicitly the polishing gap (x1+x2) in the second polishing step is 25% to 75% of the polishing gap (x1+x2) in the first polishing step.  
As explained in claim 23 above, the second stage polishing may have a smaller work distance for fine polishing of a wafer as shown in Kanzow fig. 5. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing method of Roettger as modified by Kanzow to provide the polishing gap in the second polishing step is 25% to 75% of the first polishing step since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II)

Regarding claim 26, Roettger discloses the polishing method as in claim 19, but fails to disclose the method wherein in a first polishing step the polishing gap (x1+x2) is reduced in size continuously, then the reduction of the polishing gap (x1+x2) is ended and the polishing gap (x1+x2) is subsequently kept constant until the end of the process.  
Kanzow teaches, in the analogous double-sided CMP field of endeavor, the polishing method wherein in a first polishing step the polishing gap (x1+x2) is reduced in size continuously, then the reduction of the polishing gap (x1+x2) is ended and the polishing gap (x1+x2) is subsequently kept constant until the end of the process (see fig. 5, the work distance is reduced continuously and is kept constant until the end of the process).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing method of Roettger to provide the reducing then constant polishing gap as taught by Kanzow so that the constant polishing gap can be an indication of a polishing end point. It may help reducing an unnecessary polishing operation after reaching the end point.

Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Roettger in view of Heilmaier et al. (US 2014/0141613), hereinafter Heilmaier.
Regarding claim 27, Roettger discloses the polishing method as in claim 19, but fails to disclose the method wherein at the beginning of the process the polishing begins with a parallel or substantially parallel polishing gap where (x1+x2) is 0 or substantially 0, and then the polishing gap (x1+x2) is increased to a specific size, and subsequently the polishing gap (x1+x2) is reduced in size in stages or continuously.  
Heilmaier teaches, in an analogous double-sided CMP field of endeavor, a polishing method wherein at the beginning of the process the polishing begins with a parallel or substantially parallel polishing gap where (x1+x2) is 0 or substantially 0, and then the polishing gap (x1+x2) is increased to a specific size, and subsequently the polishing gap (x1+x2) is reduced in size in stages or continuously (fig. 1 and para. [0030], fig. 1 shows a polishing pressure during a double-sided polishing wherein the pressure is zero at the beginning, increased to a certain level, and is reduced to a lower level. As the applicant has disclosed in the specification (see pg. 11, ln 9-10), the polishing gap is proportionally related to a polishing pressure, therefore, a profile of polishing pressure correlates with a profile of polishing gap. Thus, Heilmaier’s polishing pressure profile represents the polishing gap profile, and is equivalent to the polishing gap profile of the current application).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing method of Roettger to provide the changing polishing gap as taught by Heilmaier. This polishing gap profile may help achieving increased polishing rate in the beginning for bulk removal of material, and then reduced polishing rate toward the end of the process for optimal polishing quality.

Regarding claim 31, Roettger discloses the polishing method as in claim 19, but fails to disclose the method wherein the polishing pressure is changed in magnitude in stages or continuously.  
Heilmaier teaches, in the analogous double-sided CMP field of endeavor, the polishing method wherein the polishing pressure is changed in magnitude in stages or continuously (see fig. 1, the polishing pressure is changed during the polishing process).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing method of Roettger to provide the changing polishing pressure as taught by Heilmaier in order to initiate the polishing by increasing the pressure and to stop the polishing by reducing the pressure (Heilmaier, para. [0030]). Reduction of polishing pressure toward the end of process may help preventing a polished wafer from a damage.

Claims 28-30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Roettger in view of Heilmaier and Bai et al. (CN 104710939B), hereinafter Bai.
Regarding claim 28, Roettger discloses the polishing method as in claim 19, but fails to disclose the method comprising a plurality of polishing steps, wherein a final polishing step has the smallest polishing gap (x1+x2).
Heilmaier teaches, in the analogous double-sided CMP field of endeavor, the polishing method comprising a plurality of polishing steps, wherein a final polishing step has the smallest polishing gap (x1+x2) (see fig. 1, the polishing process comprises a plurality of steps and the final polishing step has the smallest polishing pressure which correlates to the smallest polishing gap as explained in claim 27 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing method of Roettger to provide the plurality of polishing steps with the smallest polishing gap in the final polishing step as taught by Heilmaier so that the polishing can be done efficiently by having a main polishing step for the bulk removal of materials and a finishing step to ensure the fine polishing of the wafer. The overall steps may help produce well-polished wafers without damaging them.
However, Roettger and Heilmaier do not teach the final polishing step makes up at least 10% of the total polishing time.  
Bai teaches, in an analogous double-sided CMP field of endeavor, a polishing method comprising the final polishing step which makes up at least 10% of the total polishing time (Bai English translation, pg. 3, ln 38–pg. 4, ln 2, the polishing process comprises a 3-5 min of starting stage, an 1-10 hr of intermediate stage, and a 3-5 min of end stage. Therefore, the end stage can make about 10% of the total polishing time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing method of Roettger as modified by Heilmaier to provide the final polishing step to be at least 10% of the total polishing time as taught by Bai so that there may be a sufficient fine polishing at the end of the polishing operation for production of the well-polished wafers.

Regarding claim 29, Roettger as modified by Heilmaier and Bai discloses the polishing method as in claim 28, wherein the polishing gap (x1+x2) in the final polishing step is 50 - 110 µm (Roettger, para. [0145], for a second and further pad dressings, 5 - 100 µm of polishing pad is removed).  

Regarding claim 30, Roettger as modified by Heilmaier and Bai discloses the polishing method as in claim 29, but they fail to disclose the polishing pressure in the final polishing step is 110 - 150 g/cm2.  
However, Roettger discloses a polishing pressure of 300 g/cm2 (Roettger, para. [0068]), and Heilmaier discloses the reduced polishing pressure in the final polishing step (Heilmaier, fig. 1), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing pressure of Roettger as modified by Heilmaier and Bai to provide an optimal polishing pressure of 110 - 150 g/cm2 in the final polishing step since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II)

Regarding claim 32, Roettger discloses the polishing method as in claim 19, but fails to disclose the method comprising a plurality of polishing steps. 
Heilmaier teaches, in the analogous double-sided CMP field of endeavor, the polishing method comprising a plurality of polishing steps (see fig. 1, the polishing process comprises a plurality of steps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing method of Roettger to provide the plurality of polishing steps as taught by Heilmaier so that the polishing can be done efficiently by having a main polishing step for the bulk removal of materials and a finishing step to ensure the fine polishing of the wafer. The overall steps may help produce well-polished wafers without damaging them.
Roettger and Heilmaier do not teach a polishing gap (x1+x2) of 130 -220 µm during at least one polishing step. However, Roettger teaches there can be different polishing gaps at different steps of polishing (para. [0050]-[0053], it presents exemplary polishing gap of 60-70 µm). A particular polishing gap may be adopted for different wafers or different polishing devices, and a range of polishing gap may be determined for optimal polishing of a particular wafer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing gap of Roettger as modified by Heilmaier to provide the polishing gap of 130 -220 µm during at least one polishing step since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II)
Roettger and Heilmaier still do not teach at least one polishing step makes up a maximum of 90% of the total polishing time.  
Bai teaches, in the analogous double-sided CMP field of endeavor, the polishing method comprising at least one polishing step makes up a maximum of 90% of the total polishing time (Bai English translation, pg. 3, ln 38 – pg. 4, ln 2, the polishing process comprises a 3-5 min of starting stage, an 1-10 hr of intermediate stage, and a 3-5 min of end stage. Therefore, the intermediate stage can make up a maximum of 90% of the total polishing time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing method of Roettger as modified by Heilmaier to provide at least one polishing step to be maximum of 90% of the total polishing time as taught by Bai so that there may be a sufficient bulk polishing step during the polishing process. It may ensure the bulk polishing is done completely in order to improve an overall efficiency of the polishing process.

Regarding claim 33, Roettger as modified by Heilmaier and Bai discloses the polishing method as in claim 32, but they do not disclose explicitly the polishing pressure in the at least one polishing step is 150 -200 g/cm2.  
However, Roettger discloses a polishing pressure of 300 g/cm2 (Roettger, para. [0068]), and Heilmaier discloses the varying polishing pressure in the plurality of steps (Heilmaier, fig. 1), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing pressure of Roettger as modified by Heilmaier and Bai to provide a polishing pressure of 150 - 200 g/cm2 in an at least one polishing step in order to achieve an optimal polishing during the polishing process. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II)

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Roettger in view of Gabriella (EP 3061565A1).
Regarding claim 34, Roettger discloses the polishing method as in claim 19, but fails to disclose the method comprising at least two polishing steps, wherein the time duration of at least one polishing step is variable.  
Gabriella teaches, in an analogous double-sided CMP field of endeavor, a polishing method comprising at least two polishing steps, wherein the time duration of at least one polishing step is variable (Gabriella English translation, pg. 11, ln 37-47, a polishing method comprises at least two steps and the method is carried out in variable time intervals).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing method of Roettger to provide the polishing step which has a variable time duration as taught by Gabriella. Gabriella’s polishing device may include a control unit to measure polishing conditions and adjust a polishing time. It helps polishing a wafer quickly, safely, and economically as possible (Gabriella English translation, pg. 11, ln 46-47).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Roettger in view of Oba et al. (WO 2016208101A1), hereinafter Oba.
Regarding claim 35, Roettger discloses the polishing method as in claim 19, but fails to disclose the method, wherein during the double-side polishing of a semiconductor wafer, a thickness of the semiconductor wafer is measured.  
Oba teaches, in an analogous double-sided CMP field of endeavor, a polishing method, wherein during the double-side polishing of a semiconductor wafer, a thickness of the semiconductor wafer is measured (Oba English translation, pg. 4, ln 34 and 42, a double-side polishing apparatus measures thickness of a wafer being polished).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing method of Roettger to provide the measurement of a thickness of the semiconductor wafer as taught by Oba in order to decrease a sizing accuracy during polishing of many substrates so that polishing may be done with high accuracy during a series of polishing operation (Oba abstract).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Roettger in view of Oba and Gabriella.
Regarding claim 36, Roettger discloses the polishing method as in claim 19, but fails to disclose the method, wherein the result of measuring the thickness is used in the polishing operation.
Oba teaches, in the analogous double-sided CMP field of endeavor, the polishing method, wherein the result of measuring the thickness is used (Oba English translation, pg. 4, ln 42 and abstract, an apparatus measures thickness of a wafer and the measurement is used to correct errors in the polishing operation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing method of Roettger to utilize the thickness measurement as taught by Oba in order to decrease a sizing accuracy during polishing of many substrates so that polishing with high accuracy may be achieved during the continued polishing (Oba abstract).
Roettger and Oba do not teach the polishing operation to be defined is the time duration of a polishing step having a variable time duration.  
Gabriella teaches, in the analogous double-sided CMP field of endeavor, the polishing method wherein the polishing operation to be defined is the time duration of a polishing step having a variable time duration (Gabriella English translation, pg. 11, ln 37-47 and fig. 1c, a polishing method comprises detecting polishing pad offsets V1, V2 and readjusting grinding operation. Therefore, it may adjust the variable time intervals).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing method of Roettger to provide a method of defining a variable time duration based on the thickness measurement as taught by Gabriella. Gabriella’s polishing device may include a control unit to measure polishing conditions and adjust a polishing time. It may help polishing a wafer quickly, safely, and economically as possible (Gabriella English translation, pg. 11, ln 46-47).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Roettger in view of Schwandner (US 2013/0072091).
Regarding claim 38, Roettger discloses the polishing method as in claim 37, but fails to disclose the method, further comprising epitaxially coating the CMP-polished front side of the semiconductor wafer.
Schwandner teaches, in an analogous CMP field of endeavor, a polishing method comprising epitaxially coating the CMP-polished front side of the semiconductor wafer (para. [0002]-[0003], in a method for double-side polishing of a semiconductor wafer, silicon wafers are epitaxially coated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing method of Roettger to provide the epitaxially coated wafer as taught by Schwandner because it helps obtaining a sufficiently good edge geometry and the surface flatness in manufacturing of the semiconductor wafers (Schwandner, para. [0007]). It may help reducing errors in a post-process of the wafers after polishing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ikeda et al. (US 6,652,358) discloses a method of polishing wafer by using a double side simultaneous grinding machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUKWOO JAMES CHANG whose telephone number is (571)272-7402. The examiner can normally be reached M-F 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C./Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOEL D CRANDALL/Examiner, Art Unit 3723